Title: To George Washington from Benjamin Lincoln, 25 January 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General,
                            Boston January 25th 1781
                        
                        As General Knox who well knows the state of our affairs here, will be with Your Excellency as early as this
                            can reach you, I may omit many matters which otherwise I should think it my duty to mention.
                        I am informed that Congress have acceded to a general exchange, and that it is left with Your Excellency to
                            carry it into effect, at such time as you shall think proper.
                        I know too well Your Excellency’s feelings for the distresses of those of our people who are in captivity,
                            not to be convinced that the first proper moment will be seized to execute a measure, which will so effectually promote
                            the happiness of many, who, it appears to me, have reserved every attention from their country.
                        The enclosed is a list of a number of good men (not in the line of the Army) who, before I left Charlestown,
                            solicited my interest in procuring their exchange—I wish when an exchange shall take place that these persons may be
                            subjects of it.
                        I have no doubt but there are many other citizens, who wish to be exchanged—if these names can be obtained I
                            hope they will enjoy the same benefit. I am My Dear General, with the greatest esteem, Your Excellency’s Most obedient
                            servant
                        
                            B. Lincoln
                        
                     Enclosure
                                                
                            
                                 c.25 January 1781
                            
                            Volunteers in the advanced redoubt during the siege
                            Wm Basquen
                            Nathl Blundell
                            Benjamin Cudworth Boston
                            John M. Whitney
                            Merchants, and Inhabitants of Chas Town
                            Thomas Hughes
                            John Edwards junr
                            John Blake
                            Daniel Hall
                            Volunteers in the Batteries
                            John Mercier
                            Turpin Holroyd
                            Danl Brown
                            George Arthar
                            Jacob Millegan
                            John Albany
                            Henry Low
                            Thomas Findlay
                            Fredk Lyhme
                            William McCrea
                            Charles Kent
                            Wm Hall
                            Abraham Jones
                            John Langford
                            Theophibus Elsworth of Chas Town,
                            Daniel Rhodes
                            Benj. Tucker
                            Isaac Burke
                            John Coffin and Saml Butler of Boston
                             Francis Bremar—late dy of Mustery—taken as a Militia man.


                        
                        
                    